Citation Nr: 0208341	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, step-daughter




ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran.  The 
veteran had active service from December 1942 to September 
1945, and died in November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In September 2000, the Board denied the 
claim on appeal.  The appellant then appealed to the United 
States Court of Appeals for Veterans Claims (Court).

In February 2001, the Secretary filed a motion for remand and 
to stay proceedings due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  In March 2001, the appellant filed a response 
to the Secretary's motion, therein agreeing with the motion 
to vacate the Board's September 2000 decision and remand the 
case for further proceedings.  In March 2001, the Court 
granted the Secretary's motion, vacating the Board decision 
and remanding the matter pursuant to 38 U.S.C.A. § 7252(a).  
The Board remanded the case in September 2001 for further 
development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died on November [redacted], 1997 from craniocerebral 
injuries sustained during a fall down a concrete stairway at 
his home.

3.  The cause of the veteran's death has not been shown to be 
causally or etiologically related to service or service-
connected disability, nor has it been shown that service-
connected disability contributed materially or substantially 
to the veteran's death, including so as to hasten death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor did a service-connected 
disability contribute to the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  66 Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The appellant has received notice of the 
evidence and information needed to substantiate her claim.  A 
copy of the rating decision provided in October 1998, a 
statement of the case, supplemental statements of the case, 
and the September 2001 Board remand, informed her of 
applicable law, regulations, and reasons and bases associated 
with her claim, as well as the type of information and 
evidence needed to substantiate the claim, including the 
names of doctors who allegedly stated that uncontrollable 
fatal bleeding resulted from service-connected metal plate 
insertion.  In addition, the veteran's service medical 
records have been associated with the claims folder, and 
private medical reports including terminal hopitalization 
reports, autopsy reports, and nexus medical opinions have 
been obtained. 

In light of the above, the Board finds that no additional 
notification or development action is required under the 
VCAA.  In general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  It would not be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The appellant seeks service connection for the cause of the 
veteran's death.  A surviving spouse of a veteran is entitled 
to dependency and indemnity compensation if the evidence 
shows that a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to 
be service-connected, a disability must have been incurred in 
or aggravated by active service, or proximately due to a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310, 
3.312.

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  She asserts 
that the veteran's injury to his skull during active service 
resulted in dizziness, which caused the veteran to fall down 
stairs.  As well, it is also asserted that the service-
connected disability of the veteran's right upper extremity 
resulted in his inability to be able to break his fall with 
his right upper extremity, and thus permitted the fall to 
result in the substantial cranial injury he experienced.  It 
is further asserted that the plate in his skull caused it to 
be impossible to stop bleeding, eventually resulting in the 
veteran's death.

At the time of the veteran's death, service connection was in 
effect for residuals of penetrating shell fragment wounds of 
the left parieto-occipital area and left posterior lateral 
aspect of the neck, of skull defect with tatalum plate 
inserted, and compound fracture of the left occipital bone, 
evaluated as 50 percent disabling; traumatic encephalopathy 
secondary to gunshot wound, evaluated as 30 percent 
disabling; healed scar on the distal end of the right forearm 
affecting function of Muscle Group VII, evaluated as 10 
percent disabling; and deafness and tinnitus aurium on the 
left, evaluated as noncompensably disabling.

The veteran's November 1997 certificate of death reflects 
that his death was due to craniocerebral trauma of 10-hours 
duration.  Other conditions identified as having 
significantly contributed to his death were mild cardiomegaly 
and cirrhosis.  The November 1997 autopsy report reflects 
final diagnoses of a fall down concrete steps at home with 
resulting right fronto-temporo-parietal fractures (vault and 
base), bilateral cerebral cortical contusions with 
subarachnoid hemorrhage, and right rib fractures of number 2 
through 7; mild cardiomegaly with left ventricular 
hypertrophy; chronic alcohol abuse (anamnestic) with 
cirrhosis; pulmonary emphysema; spondylarthritis; 
cholelithiasis; sigmoid diverticulosis; and nodular 
hyperplasia of the prostate.  The cause of death was 
indicated to be craniocerebral trauma due to an accident 
involving a fall down a stairway.

Hospital emergency room records from November 1997 indicate 
that the veteran had been found at the bottom of his basement 
stairs.  Past medical history was noted to be significant for 
head injury in World War II that required placement of a 
metal plate.  The records also listed the veteran's injuries.  
The final diagnosis was fall with severe and complicated head 
injuries.  The veteran was then transferred to another 
facility.

Additional private medical records from November 1997 note 
that the veteran's past medical history was significant for 
an old war injury with a skull fracture of the left occipital 
plate.  A CT of the veteran's head revealed a right frontal 
skull fracture over the right eye with underlying subdural 
hematoma and multiple punctate intracranial hemorrhage.  A 
left occipital plane with metal artifact was found.  There 
was no midline shift.  There were multiple basilar skull 
fractures and a bilateral transverse petrous pyramid 
fracture.  There was a clavus fracture.  There were multiple 
bony fractures in the carotid canal on the right and a 
depressed right frontal skull fracture with gas in the 
parenchyma.  The final diagnoses included closed head injury, 
traumatic brain injury, subarachnoid hemorrhage, subdural 
hematoma, and multiple basilar skull fractures.

A May 1999 VA neurosurgery service physician's opinion noted 
that the veteran had undergone a VA examination on November 
[redacted], 1997, two days before his death, with findings of an 
essentially normal neurological evaluation other than hearing 
loss and complaints of tinnitus.  The evaluator concluded 
that the veteran's death was directly caused by the injury 
sustained as a result of his fall down stairs in his home, 
and was in no way related to the injury sustained during his 
active service.

A hearing before the undersigned Member of the Board was 
conducted at the RO in July 2000.  At the hearing, the 
appellant testified that the veteran had had dizzy spells at 
times and had complained about pain in his leg which was due 
to the plate.  The appellant stated that the veteran never 
used the stairs and was not intending to go down the stairs 
on the day of his death.  The appellant also testified that 
she had been told by doctors who had treated him following 
his fall that the plate in his head caused bleeding which led 
to the veteran's death.  The appellant's step-daughter's 
testimony concurred, and she also testified that she had 
heard a doctor tell the appellant that bleeding from the 
plate hastened the veteran's death.  

A VA neurology service physician's opinion dated in February 
2002 noted that the veteran's claims file was reviewed in 
entirety.  It was the evaluator's opinion that the veteran 
died from severe brain injuries that occurred when he fell 
down a flight of stairs on November [redacted], 1997.  The physician 
opined it was unlikely that the fatal head trauma or its 
treatment was related to any service-connected disability.  
It was also opined that it was unlikely that the veteran's 
death was hastened by any service-connected disability.  The 
evaluator concluded that the veteran's death was not related 
to service-connected disability.  The physician based his 
conclusion on the fact that there was no objective medical 
evidence to indicate that the veteran's injuries sustained, 
and treatment received, during service caused his death.  It 
was noted that evaluation in October 1959 had revealed no 
weakness, imbalance or other neurologic abnormality that 
would have increased the veteran's risk of falling.  It was 
also noted that examination in November 1997, days before the 
fall, did not disclose any neurologic deficits.  It was 
additionally noted that head imaging following the fall 
confirmed the presence of the left occipital metallic plate, 
and that there was no indication that the plate contributed 
to his 1997 brain injuries, or impacted their treatment.  


The Board has thoroughly reviewed the evidence of record, but 
finds no medical evidence or opinion that supports the 
appellant's contention that the cause of the veteran's death 
was related to service-connected disability.  The evidence of 
record clearly shows that the veteran's death was due to 
craniocerebral injuries sustained during a fall down a 
stairway in his home.  Significantly, the veteran's VA 
examination in November 1997, two days before his death, 
included findings of an essentially normal neurological 
evaluation, with the exception being hearing loss and 
complaints of tinnitus.  Moreover, there is no medical 
evidence that even suggests that the veteran's fall was in 
any way related to the veteran's service.  See 38 U.S.C.A. §§ 
1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  Rather, the medical 
opinions of record with regard to any nexus between the fatal 
fall and service, or service-connected disability, provides 
conclusions specifically against the claim.  VA physicians 
who had reviewed the veteran's clinical file specifically 
stated in May 1999 and February 2002 that no such 
relationship of any kind existed.

Although the appellant believes that the veteran's fall was 
caused by service-connected disability, and has submitted 
several lay statements attesting to such, lay persons are not 
capable of opining on matters requiring medical knowledge or 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the provisions of 38 U.S.C.A. § 
5107(b), as amended, are not applicable, and the appeal is 
denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

